                        UNITED STATES DISTRICT COURT
                                             District of Minnesota



John Penrod, Gus Erpenbach,                           JUDGMENT IN A CIVIL CASE
and Juan Welsh,
                                       Plaintiffs,
v.                                                         Case Number: 18-cv-02907 ECT/LIB
K&N Engineering, Inc.,

                                       Defendant.


☐ Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried
   and the jury has rendered its verdict.

☒ Decision by Court. This action came to trial or hearing before the Court. The issues have
  been tried or heard and a decision has been rendered.


     IT IS ORDERED AND ADJUDGED THAT:

1. Defendant K&N Engineering, Inc.’s Motion to Dismiss [ECF No. 42] is GRANTED for lack
     of subject-matter jurisdiction;
2. Defendant K&N Engineering, Inc.’s Motion to Strike [ECF No. 48] is DENIED AS MOOT;
3. Plaintiffs’ claims are DISMISSED WITHOUT PREJUDICE.




      Date: 1/21/2020                                        KATE M. FOGARTY, CLERK

                                                                      s/M. Perry
                                                         (By) M. Perry, Deputy Clerk
